IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                           April 30, 2003

               JASON BLAKE BRYANT v. STATE OF TENNESSEE

                      Appeal from the Criminal Court for Greene County
                       No. 01-CR-161 James Edward Beckner, Judge



                                   No. E2002-00907-CCA-R3-PC
                                          March 11, 2004

The petitioner filed a Petition for Post-conviction Relief September 26, 2001. After holding a hearing
on the petition, the trial court denied the petition. The petitioner appealed the trial court’s decision.
We have reviewed the petitioner’s many issues, including allegations of ineffective assistance of
counsel and entry of an involuntary guilty plea, and we affirm the trial court’s decision to deny the
petition for post-conviction relief.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Affirmed.

JERRY L. SMITH , J., delivered the opinion of the court, in which DAVID H. WELLES, and ROBERT W.
WEDEMEYER, JJ., joined.

Paul G. Whetstone, Mosheim, Tennessee, for the appellant, Jason Blake Bryant.

Paul G. Summers, Attorney General & Reporter; Mark A. Fulks, Assistant Attorney General; C.
Berkeley Bell, District Attorney General; and Eric Christiansen, Assistant District Attorney General,
for the appellee, State of Tennessee.


                                              OPINION

                                         Factual Background


        The facts leading up to this Post-Conviction Petition have been recited in several opinions,
State v. Howell, 34 S.W.3d 484 (Tenn. Crim. App. 2000), Joseph Lance Risner v. State, No. E2002-
01112-CCA-R3-PC, 2003 WL 21492929 (Tenn. Crim. App. at Knoxville, June 30, 2003), Edward
Dean Mullins v. State, No. E2002-00730-CCA-R3-PC, 2003 WL 402814 (Tenn. Crim. App. at
Knoxville, Feb. 24, 2003), Crystal Rena Sturgill v. State, No. E2002-00385CCA-R3-PC, 2003 WL
239743 (Tenn. Crim. App. at Knoxville, Feb. 4, 2003), and Natasha W. Cornett v. State, No. E2002-
00034-CCA-R3-PC, 2002 WL 31174214 (Tenn. Crim. App. at Knoxville, Sept. 30, 2002). On
April 6, 1997, the petitioner and five of his acquaintances were on their way from Pikeville,
Kentucky to New Orleans, Louisiana. Before leaving on their trip they acquired a 9mm pistol and
a .25 caliber pistol. They soon realized that their car would not be able to make the drive from
Pikeville to New Orleans and discussed stealing a car from a parking lot or a dealership. They then
met up with Vidar Lillelid and his family, consisting of his wife Delfina, six-year-old daughter,
Tabitha and two-year-old son, Peter, at a rest stop in Greene County, Tennessee. The Lillelid’s were
Jehovah’s Witnesses, and Mr. Lillelid approached two of the group to discuss his religious views.
At some point, one of the men in the group, Joseph Risner, pulled out a gun and forced the Lillelid
family into their van.

        Mr. Lillelid drove the van with Mr. Risner in the passenger seat and the rest of the group
followed in the car. Mr. Risner directed Mr. Lillelid to a secluded road at the next exit. The Lillelids
were then ordered out of the van, lined up in front of a ditch, and shot. This shooting ended in the
deaths of the mother, the father and the daughter and serious injury to the son. The identity of the
shooter is disputed by the participants, but the other facts of the shooting are not. The group then
decided to drive to Mexico, where they were eventually apprehended in the Lillelid’s van. After
being returned to Tennessee, the State filed charges and provided notice that the death penalty would
be sought for four of the participants, with the exception of the petitioner and another participant,
who were juveniles at the time of the crime. All the participants entered pleas of guilty to three
counts of first degree murder and one count of attempted first degree murder.

        The trial court conducted a sentencing hearing in February of 1998. At the conclusion of the
sentencing hearing, the trial court sentenced all six of the participants to twenty-five years for the
attempted murder and life without parole for each murder conviction. The trial court ordered all four
sentences to be served consecutively. All six participants appealed their sentences. State v. Howell,
34 S.W.3d 484 (Tenn. Crim. App. 2000). This Court affirmed all the sentences except that of
Crystal Sturgill. Id. at 515. Our supreme court denied permission to appeal on September 25, 2000.

         The petitioner mailed a Petition for Post-Conviction Relief on September 23, 2001. This
Petition was filed with the trial court on September 26, 2001. Under Rule 28 § 2(G) of the Rules
of the Tennessee Supreme Court, if a paper is delivered to the appropriate individual in a detention
facility for mailing by the date required for filing, such document will be considered timely filed.

       The trial court held a hearing on the petitioner’s post-conviction petition. After hearing the
testimony of many witnesses, the trial court dismissed the post-conviction petition. The petitioner
appeals this dismissal.


                                         Standard of Review

      The post-conviction court’s findings of fact are conclusive on appeal unless the evidence
preponderates otherwise. See State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). During our review


                                                  -2-
of the issues raised, we will afford those findings of fact the weight of a jury verdict, and this court
is bound by the court’s findings unless the evidence in the record preponderates against those
findings. See Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997); Alley v. State, 958 S.W.2d 138,
147 (Tenn. Crim. App. 1997). This Court may not reweigh or re-evaluate the evidence, nor
substitute its inferences for those drawn by the post-conviction court. See State v. Honeycutt, 54
S.W.3d 762, 766 (Tenn. 2001). However, the post-conviction court’s conclusions of law are
reviewed under a purely de novo standard with no presumption of correctness. See Fields v. State,
40 S.W.3d 450, 458 (Tenn. 2001).

        The Petitioner brings several arguments to this Court in his appeal from the trial court’s
denial of his Petition for Post-Conviction Relief. We will first address Petitioner’s claims that he
was denied effective assistance of counsel, then his claims that he did not enter his plea knowingly,
intelligently and voluntarily, and finally his myriad other issues.


                                  Effective Assistance of Counsel

        The Petitioner argues that he was denied effective assistance of counsel both at trial and on
appeal. When a petitioner seeks post-conviction relief on the basis of ineffective assistance of
counsel, the petitioner bears the burden of showing that (a) the services rendered by trial counsel
were deficient and (b) that the deficient performance was prejudicial. See Powers v. State, 942
S.W.2d 551, 558 (Tenn. Crim. App. 1996). In order to demonstrate deficient performance, the
petitioner must show that the services rendered or the advice given was below “the range of
competence demanded of attorneys in criminal cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn.
1975). In order to demonstrate prejudice, the petitioner must show that there is a reasonable
probability that, but for counsel’s deficient performance, the result of the proceeding would have
been different. See Strickland v. Washington, 466 U.S. 668, 694 (1984). “Because a petitioner must
establish both prongs of the test to prevail on a claim of ineffective assistance of counsel, failure to
prove either deficient performance or resulting prejudice provides a sufficient basis to deny relief
on the claim.” Henley, 960 S.W.2d at 580.

        As noted above, this Court will afford the post-conviction court’s factual findings a
presumption of correctness, rendering them conclusive on appeal unless the record preponderates
against the court’s findings. See id. at 578. However, our supreme court has “determined that issues
of deficient performance by counsel and possible prejudice to the defense are mixed questions of law
and fact . . . ; thus, [appellate] review of [these issues] is de novo” with no presumption of
correctness. Burns, 6 S.W.3d at 461.

       Furthermore, on claims of ineffective assistance of counsel, the petitioner is not entitled to
the benefit of hindsight. See Adkins v. State, 911 S.W.2d 334, 347(Tenn. Crim. App. 1994). This
Court may not second-guess a reasonably-based trial strategy, and we cannot grant relief based on
a sound, but unsuccessful, tactical decision made during the course of the proceedings. See id.
However, such deference to the tactical decisions of counsel applies only if counsel makes those


                                                  -3-
decisions after adequate preparation for the case. See Cooper v. State, 847 S.W.2d 521, 528 (Tenn.
Crim. App. 1992).


                            Ineffective Assistance of Counsel at Trial

        The petitioner argues that his trial counsel was ineffective at trial because trial counsel: (1)
failed to challenge his transfer from juvenile court with evidence of his history of mental health
problems; (2) failed to request an acceptance hearing in circuit court after he was transferred; (3)
failed to investigate his social history; (4) hired an unqualified mental health expert; (5) failed to
successfully pursue a severance; (6) failed to develop a theory of defense; (7) erroneously advised
him to accept the plea offer; (8) erroneously allowed him to be sentenced by the trial court rather
than a jury; and (9) failed to develop a mitigation strategy.

                                  A. Transfer from Juvenile Court

        The petitioner first argues that his trial counsel was ineffective because he did not prevent
the transfer of the petitioner to the criminal court. Because the petitioner was a juvenile when he was
originally detained by Tennessee authorities, he had a juvenile detention hearing after being brought
to Tennessee from Arizona. His trial counsel filed a motion contesting his transfer to the criminal
court. The juvenile court denied this motion. On July 28, 1997, the juvenile court entered an order
transferring the petitioner to the criminal court.

        The petitioner’s trial counsel testified at the post-conviction hearing. With regard to the
transfer from juvenile court, trial counsel stated that his strategy throughout the proceedings was to
establish that the petitioner was not the shooter, contrary to the contention of the other five
defendants. Therefore, he opposed an extensive mental evaluation because he did not want the
petitioner available to the State’s psychiatrists. He was afraid that due to petitioner’s mental history
that the State would prove he was a “compulsive psycho-path” and hurt his defense. Therefore, he
spoke with Dr. Thomas Schacht, who found the petitioner competent to stand trial, knew the
difference between right and wrong, and could assist in the preparation of his defense. In addition,
a Dr. Don Larkin, who was appointed to evaluate the petitioner by the juvenile court, also stated that
the petitioner was not mentally retarded, mentally ill, or committable.

       The petitioner’s trial counsel testified that he did not believe there was anything he could do
to prevent the petitioner’s transfer to criminal court. He filed a motion contesting the transfer, but
that motion was denied. He also testified that he believed he had in criminal court filed for an
acceptance hearing.

        At the post-conviction hearing, the petitioner presented evidence to support his petition. As
to the juvenile proceedings, the petitioner presented the testimony of a Dr. Bruce Seidner. Dr.
Seidner testified that he believed Dr. Schacht’s evaluation was brief, but was unable to evaluate the



                                                  -4-
assessment because of the lack of information. The petitioner offered no proof that trial counsel did
not file for an acceptance hearing.

        The petitioner argues that Dr. Schacht and Assessment Services, who were hired by the
petitioner’s trial counsel, conducted an inadequate forensic evaluation, that trial counsel was
ineffective because he failed to focus on the petitioner’s mental health issues while he was in the
juvenile court and that his trial counsel failed to request an acceptance hearing.

        As stated above, to be successful on a petition for post-conviction relief a petitioner must
show that the trial counsel was deficient and that this deficiency was prejudicial. See Powers, 942
S.W.2d at 558. The petitioner has not shown that his trial counsel’s services were deficient with
regard to the juvenile court proceedings. Part of the trial counsel’s strategy was to prevent the
appearance that the petitioner was a psychopath by not delving into his mental health history.
Therefore, the trial counsel did not want an extensive mental evaluation prepared for this phase of
the petitioner’s prosecution. This is a reasonable strategy, and we cannot second-guess a reasonably-
based trial strategy. Adkins, 911 S.W.2d at 347.

       In addition, trial counsel did all he could to prevent the transfer to the criminal court. He
presented an argument to the court, he filed a motion contesting the transfer, and he filed for an
acceptance hearing. The juvenile court held that the petitioner should be transferred to the juvenile
court.

         The petitioner did not show at the post-conviction hearing that trial counsel’s representation
in this regard was deficient. Therefore, we agree with the trial court’s assessment that trial counsel
provided effective assistance to the petitioner.



                             B. Failed to Investigate His Social History

         The petitioner also argues that trial counsel was ineffective because he failed to investigate
the petitioner’s social history. Trial counsel testified at the post-conviction hearing that he hired an
investigator and mitigation specialist, Chris Brown, to investigate the petitioner’s background. She
developed a social history and prepared a mitigation report. Trial counsel also stated he visited the
petitioner’s hometown and personally reviewed the evidence. The petitioner presented his mother,
his sister his uncle and his aunt as witnesses at the post-conviction hearing. They all testified that
they never met the investigator hired by trial counsel. But, his mother and sister testified that they,
and the petitioner’s now deceased father, met with trial counsel himself.

        The petitioner’s only evidence to prove that trial counsel offered ineffective assistance of
counsel was the testimony of the petitioner’s family. The testimony by these family members was
to the effect that trial counsel met with the family in Kentucky and that no one interviewed the
petitioner’s aunt and uncle. There are many other sources of investigation of a defendant’s social


                                                  -5-
history, such as criminal records, school records, and any medical treatment records. In addition,
there was additional social history taken by Dr. Robert Granacher, the psychiatrist hired by trial
counsel to prepare for trial.

        The trial court found that trial counsel had performed a sufficient investigation of petitioner’s
background. We agree with the trial court’s conclusion. The petitioner has not proven that the trial
counsel’s investigation of his social history was deficient. Even if one did conclude that the
investigation of his social history was deficient, there is no proof that the outcome would have been
different. It is doubtful that the information provided by the petitioner’s family members would
carry more weight than a psychiatric evaluation, the petitioner’s previous criminal record, and his
history of treatment in a mental health facility. Therefore, we hold that the trial court’s
determination that trial counsel’s representation was sufficient in regard to this issue is correct.

                         C. Failed to Hire a Qualified Mental Health Expert

         The petitioner also argues that trial counsel was ineffective in his selection of Dr. Granacher
and that Dr. Granacher performed an incompetent forensic evaluation. The petitioner’s trial counsel
testified at the hearing that another attorney recommended Dr. Granacher to him. He also testified
that Dr. Granacher concluded that the petitioner was a follower instead of a leader. This conclusion
supported the trial counsel’s theory that the petitioner was not a leader or shooter in the offense.

         Dr. Seidner testified that Dr. Granacher’s evaluation was missing several tests and
information that he considered pertinent. He stated, “Dr. Granacher is clearly an experienced
forensic psychiatrist, . . . . However, this was clearly a rushed evaluation.” He relied upon Dr.
Granacher’s report, notes from testing and his testimony at the hearing. However, Dr. Seidner also
testified that he did not know that Dr. Granacher’s testimony, which he evaluated, was from a
sentencing hearing, and he did not realize that the purpose of the hearing was to introduce favorable
information to influence the court’s sentencing. After learning this information on cross-
examination, Dr. Seidner agreed that Dr. Granacher’s testimony presented factors to mitigate the
petitioner’s sentence. Dr. Seidner then stated that because he did not understand the fact pattern, and
the intent of Dr. Granacher’s testimony, his criticism would have been unfair.

       The petitioner has not shown that his trial counsel acted ineffectively in hiring Dr. Granacher.
As stated above, even Dr. Seidner, testifying on behalf of the petitioner at the post-conviction
hearing, stated that his criticism of Dr. Granacher was unfair when he discovered the context of
Granacher’s testimony. For this reason, the trial court was correct in concluding that the hiring of
Dr. Granacher is not a basis for an ineffective assistance of counsel claim.




                                                  -6-
                           D. Failed to Successfully Pursue a Severance

       The petitioner also argues that his trial counsel acted ineffectively in arguing the motion to
sever. His trial counsel testified at the hearing that he filed a motion to sever and made a
fundamental fairness argument. He stated that it was unfair to try a juvenile jointly with an adult.

        In its denial of post-conviction relief, the trial court stated, “[Trial counsel] had done
everything he could to get a severance of petitioner from the other defendants. The trial court had
denied the severance and was affirmed on interlocutory appeal.” The petitioner’s trial counsel filed
the motion and argued it. The trial court denied it, and the appellate court agreed with this decision.
Clearly, the trial counsel did all he could do and was not deficient in his representation as to this
issue.

                                        E. Theory of Defense

        The petitioner argues that his trial counsel did not develop an adequate theory of defense.
The petitioner’s trial counsel testified at the hearing that he did develop a trial strategy. His main
strategy was to prove that the petitioner was not “the shooter.” He attempted to show that the
petitioner was the youngest member of the group and easily persuaded due to his young age,
extensive drug and alcohol abuse, as well as, his psychological history. It is quite evident that the
petitioner’s trial counsel had indeed developed a theory of defense.

        The petitioner’s counsel suggested a different trial strategy based upon a “pentagram” model
with the petitioner being outside the five-pointed star because he was the outsider. The trial court
held in its order that the trial counsel effectively developed a theory of defense. We agree with this
assessment. Even if we did not agree, we could not hold that petitioner’s trial counsel was
ineffective based on this issue. “[I]t cannot be said that incompetent representation has occurred
merely because other lawyers, judging from hindsight, could have made a better choice of tactics.”
Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982).

       The petitioner has not presented any other evidence that the defense was not adequate.
Therefore, the petitioner has not met the requirements to be granted post-conviction relief on this
issue.

                   F. Erroneously Advised Him to Accept the Guilty Plea Offer

        The petitioner argues that his trial counsel was ineffective in allowing the petitioner to enter
into a patently unfair guilty plea agreement. He states that the two reasons the petitioner pled guilty
was because he was saving his four co-defendants from the death penalty, and he was told that his
parents sanctioned the agreement. He testified at the hearing that his trial counsel told him that his
co-defendants would be spared the death penalty if he agreed to plead guilty. He testified that he was
particularly concerned about Natasha Cornett getting the death penalty if she went to trial.



                                                  -7-
        At the allocution, the trial judge asked the petitioner if he was able to read and understand
the waiver of rights and the plea of guilty that he signed without any difficulty. The petitioner states
that his trial counsel interjected that he had read the plea to the petitioner in full. The petitioner
argues that this cut off any chance the petitioner had to voice his state of mind at the time. The
petitioner also attacks his trial counsel’s testimony at the post-conviction hearing that the petitioner
understood the issues connected to his waiver of rights.

        At the post-conviction hearing, the trial counsel also testified to several other facts. He stated
that he did discuss the plea offer and the prospects for trial with the petitioner. He advised the
petitioner that the evidence against him was sufficient for a conviction and that he would likely be
sentenced to life without parole by a jury. He believed, and told the petitioner so, that his best
chance for a life sentence was in front of a trial judge who had seen other aspects of terrible and
gruesome factual scenarios. Therefore, he believed the offer, while not attractive, was the best
chance because a jury would not be sympathetic under the circumstances.

        The petitioner also argues that his trial counsel was ineffective because he did not obtain his
family’s approval of the petitioner’s plea and that the petitioner’s family was not invited to the
allocution and plea. Members of the petitioner’s family testified that they were not consulted about
the offer and were not invited to attend the guilty plea hearing. However, the petitioner’s trial
counsel testified that the petitioner’s family was involved in the plea offer decision and agreed with
the decision to accept the offer. He also stated that they were invited to attend the guilty plea
hearing.

        In its order denying post-conviction relief, the trial court found no support for relief based
upon these issues. The trial court stated, “trial counsel was effective in his dealings with the parents
of petitioner during the plea negotiations and the plea itself. Further, the defense counsel met the
standards for effective assistance of counsel in allowing the plea to be entered. The plea was not
unfair and was not skewed . . . .” Furthermore, we are unaware of any case law holding that a plea
of guilty is involuntary because it is motivated out of friendship and concern for others.

         We agree with the assessment of the trial court. None of the evidence presented by the
petitioner shows that his trial counsel’s services were deficient with regard to the guilty plea. In
addition, we note that the trial court obviously credited the testimony of the trial counsel as opposed
to that of the petitioner’s family members. We are unable to revisit credibility on appeal, therefore,
we must defer to the decision of the trial court in that regard. Black v. State, 794 S.W.2d 752, 755
(Tenn. Crim. App. 1990). For these reasons, the petitioner is not entitled to relief on these grounds.

                 G. Erroneously Allowed Him to be Sentenced by the Trial Court

        The petitioner next argues that his trial counsel was ineffective at the sentencing hearing.
He argues that his trial counsel was ineffective for allowing the trial judge to conduct the petitioner’s
sentencing in light of his harsh sentencing history, for failing to develop a social history of the
petitioner and for omitting key exculpatory information known to the petitioner’s trial counsel.


                                                   -8-
        The petitioner’s trial counsel testified at the post-conviction hearing that he believed the
petitioner’s only chance for a life sentence was to be sentenced by the trial judge. He believed that
a jury would be less sympathetic than a trial judge who was used to seeing the evidence for murder
cases. The trial court concluded at the hearing that the trial counsel’s representation was effective.

         We agree with the trial court. We hereinafter hold that the trial counsel’s assistance was not
deficient with regard to the guilty plea. The requirement that the petitioner be sentenced by the trial
court was part of the guilty plea which we have already found was knowing and voluntary. In
addition, allowing the trial court, instead of a jury, to sentence the petitioner could be considered part
of trial counsel’s strategy. We are not able to second-guess trial counsel’s strategy in this regard.
See Adkins, 911 S.W.2d at 347. For this reason, we affirm the conclusion of the trial court.

              H. Failed to Include Key Exculpatory Evidence at Sentencing Hearing

       The petitioner also argues that his trial counsel was ineffective because he did not develop
a mitigation strategy for the sentencing hearing. The petitioner argues specifically that his trial
counsel failed to call a witness, Dawn Miller, at the sentencing hearing and that the testimony of Dr.
Granacher was ineffective because it did not include the petitioner’s adolescent history, lifestyle and
problems.

          At the post-conviction hearing, trial counsel testified that he remembered taking a statement
from a Dawn Miller at the Greene County Jail. Dawn Miller told trial counsel that while she was
in jail, she spoke with Crystal Sturgill who told her that the petitioner was not the shooter and that
she had looked at Dean Mullins and made a sign like a gun with her finger and asked if petitioner
had shot the victims, and Mr. Mullins shook his head no and pointed to Joe Risner’s cell. The
petitioner’s trial counsel stated that he did not believe Ms. Miller’s statement was sufficient to
counteract the petitioner’s confession to authorities in Arizona and the statements of the other five
defendants that he had been the shooter. He did not believe this statement was enough to receive a
reduced sentence.

        The petitioner did not present Ms. Miller as a witness at the post-conviction hearing.

        When a petitioner contends that trial counsel failed to discover, interview, or present
        witnesses . . . these witnesses should be presented by the petitioner at the evidentiary
        hearing. As a general rule, this is the only way the petitioner can establish that . . .
        (d) the failure to have a known witness present or call the witness to the stand
        resulted in the denial of critical evidence which inured to the prejudice of the
        petitioner.


Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990). The petitioner failed to present Ms.
Miller as a witness at the post-conviction hearing. Therefore, he cannot be successful on this issue.


                                                   -9-
We cannot guess to what the witness would have actually testified nor how effective that testimony
may have been in altering the outcome of the sentencing hearing without her testimony at the post-
conviction hearing. Therefore, we cannot find that trial counsel was ineffective in not presenting this
witness.

        We have addressed trial counsel’s effectiveness with regard to the presentation at the
sentencing hearing of Dr. Granacher’s testimony and the petitioner’s social history. We have already
concluded that the presentation of Dr. Granacher’s testimony was based on trial strategy, and we are
not in a position to second-guess trial counsel’s trial strategy. Therefore, the petitioner cannot be
successful on this issue.

       For the reasons stated above, the petitioner has not successfully shown that the record
preponderates against the trial court’s finding that the petitioner was afforded the effective assistance
of counsel. This issue is without merit.

                           Ineffective Assistance of Counsel on Appeal

        The petitioner argues that his trial counsel was ineffective on appeal because: (1) trial counsel
improperly advanced and chose the wrong reasoning for the Rule 10 Appeal from the trial court’s
denial of the Motion to Sever; (2) trial counsel failed to appeal to the Tennessee Supreme Court
when this Court refused to reverse the trial court’s denial of the Motion to Sever; (3) trial counsel
failed to respond to a Showcause Order from this Court, which could have ensured that the
petitioner’s appeal could have been considered independently of his co-defendants; and (4) trial
counsel’s brief to this Court did not adequately advance the merits of the petitioner’s appeal from
his sentence.

        We employ the same two-prong standard that is used in considering claims of ineffective
assistance of trial counsel to evaluate allegations of ineffective assistance of appellate counsel. See,
e.g. Porterfield v. State, 897 S.W.2d 672, 677-78 (Tenn. 1985). Typically, a decision regarding
which issues should be raised on appeal is one that is left to the professional judgment and sound
discretion of appellate counsel. Cooper v. State, 849 S.W.2d 744, 747 (Tenn. 1993); Porterfield, 897
S.W.2d at 678.

       The State argues that the issues in regard to ineffective assistance of appellate counsel should
be waived because the petitioner failed to make arguments, cite authority, or cite to the record to
support these issues. While the State is correct with regard to some or all of these issues, we choose
to address on the merits whether trial counsel acted effectively on appeal.

                                          A. Rule 10 Appeal

        The petitioner argues several reasons as to why his trial counsel was ineffective on appeal.
He first argues that his trial counsel was ineffective because he did not argue in his Rule 10 Appeal
after the trial court denied the Motion to Sever that there would be an inequity in position between


                                                  -10-
the juvenile defendants and other defendants if plea negotiations were to ensue. He states that if this
court had been presented with this issue then the problems with the guilty plea could have been
addressed before the damage was inflicted. The petitioner also argues that trial counsel was
ineffective for not seeking permission to appeal to our supreme court from this Court’s affirmance
of the trial court’s denial of the motion to sever.

        Both of these issues deal with tactical decisions of appellate counsel. As stated above, a
decision regarding which issues should be raised on appeal is one that is left to the professional
judgment and sound discretion of appellate counsel. Porterfield, 897 S.W.2d at 678. We will defer
to counsel’s tactical and strategic choices where those choices are informed ones predicated upon
adequate preparation. Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996); Hellard, 629 S.W.2d at 9.
The trial court’s denial of the motion to sever was affirmed on appeal by this Court.

        The petitioner makes no argument that trial counsel made uninformed choices or was
inadequately prepared. He only argues that this one issue should have been included. This was a
tactical decision by trial counsel on appeal. We conclude that trial counsel’s services were not
deficient with regard to these issues, and these issues are without merit.

                                          B. Direct Appeal

        Trial counsel did not appeal any issues other than sentencing after the petitioner’s plea. Trial
counsel was not ineffective, because any issues other then the petitioner’s sentence were not ripe for
appeal. As a general rule, a defendant who pleads guilty to a criminal offense waives the right to
appeal from all prior non-jurisdictional, procedural, and constitutional defects in the proceedings.
State v. McKissack, 917 S.W.2d 714, 716 (Tenn. Crim. App. 1995). However, a defendant who
enters a plea of guilty and agrees to be sentenced by the trial court does not waive the right to appeal
the sentence imposed. State v. Carter, 986 S.W.2d 596, 597 (Tenn. Crim. App. 1998).

       Therefore, this issue is without merit.

                                       C. Trial Counsel’s Brief

        The petitioner also argues that trial counsel was ineffective on appeal because trial counsel’s
brief in this Court did not adequately advance the merits of the petitioner’s appeal of the sentence.
The petitioner has attached a copy of the brief as an appendix to his post-conviction appeal brief.
However, attaching an appendix does not make a document part of the record on appeal. Tenn. R.
App. P. 24.

          In any event, any decision regarding which issues should be raised on appeal is one that is
left to the professional judgment and sound discretion of appellate counsel. Porterfield, 897 S.W.2d
at 678. We will defer to counsel’s tactical and strategic choices where those choices are informed
ones predicated upon adequate preparation. Goad, 938 S.W.2d at 369; Hellard, 629 S.W.2d at 9.



                                                 -11-
        There is no argument by the petitioner that his counsel was inadequately prepared or his
choices uninformed. We have no reason to believe that trial counsel’s appellate representation was
deficient.

       This issue is without merit.


                                        D. Showcause Order

         The petitioner’s final argument with regard to ineffective assistance of counsel on appeal is
that trial counsel failed to respond to a Showcause Order entered by this Court. The petitioner argues
that answering this Showcause Order would have allowed the petitioner’s direct appeal from
sentencing to be considered separately. This Showcause Order directed the co-defendants’ attorneys
to showcause as to why their appeals should not be consolidated. Trial counsel testified at the
hearing that he did not remember whether he answered the showcause order or not, but he did
remember several conference calls concerning the state of the record on appeal. We conclude that
the decision to join in a consolidated appeal is a tactical decision. As stated above, absent evidence
that there was an uninformed decision or inadequate preparation, there is no basis to second-guess
appellate counsel’s strategy. Therefore, there is no evidence that trial counsel rendered deficient
services.

       This issue is without merit.

                                   Voluntariness of Guilty Plea

        The petitioner also argues that his guilty plea was not entered into knowingly, intelligently
and voluntarily and that his guilty plea violated his due process rights. He complains that his due
process rights were violated when the trial court refused to sever the juvenile defendants from the
adult defendants, by the “all or nothing” plea offer made by the district attorney, which created fatal
impediments to a knowing, intelligent and voluntary guilty plea, the petitioner’s plea was not
knowing, intelligent and voluntary, and the en masse allocution was deficient and violated the
petitioner’s due process rights.

         When evaluating the knowing and voluntary nature of a guilty plea, the United States
Supreme Court has held that “[t]he standard was and remains whether the plea represents a voluntary
and intelligent choice among the alternative courses of action open to the defendant.” North
Carolina v. Alford, 400 U.S. 25, 31 (1970). The court reviewing the voluntariness of a guilty plea
must look to the totality of the circumstances. See State v. Turner, 191 S.W.2d 346, 353 (Tenn.
Crim. App. 1995); see also Chamberlain v. State, 815 S.W.2d 534, 542 (Tenn. Crim. App. 1990).
Specifically, a reviewing court must consider “the relative intelligence of the defendant; the degree
of his familiarity with criminal proceedings; whether he was represented by competent counsel and
had the opportunity to confer with counsel about the options available to him; the extent of advice
from counsel and the court concerning the charges against him; and the reasons for his decision to


                                                 -12-
plead guilty, including a desire to avoid a greater penalty that might result from a jury trial.”
Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993).

                                   A. Severance and Package Deal

         The petitioner argues that he could not “freely and voluntarily enter into plea negotiations
while knowing that a decision to go to trial could result in four new inductees into Tennessee’s death
row.” This is the argument he makes with regard to the severance and the package deal. He states
that when he was offered the plea agreement he was concerned about one of the defendants in
particular, Natasha Cornett, with whom he had had sexual contact. He argues that he had no choice
but to join the plea agreement because otherwise the other defendants would “die at the hands of the
State.”

        Package deal pleas have been held to be acceptable plea bargaining practice in Tennessee.
See, e.g., Netters v. State, 957 S.W.2d 844 (Tenn. Crim. App. 1997); Parham v. State, 885 S.W.2d
375 (Tenn. Crim. App. 1994); State v. Street, 768 S.W.2d 703 (Tenn. Crim. App. 1988); Hodges v.
State, 491 S.W.2d 624 (Tenn. Crim. App. 1972). In addition, we have already held that the package
deal plea entered into by this group of defendants did not violate various defendants’ rights. Joseph
Lance Risner v. State, No. E2002-01112-CCA-R3-PC, 2003 WL 21492929, at * 7-9 (Tenn. Crim.
App. at Knoxville, June 30, 2003); Natasha W. Cornett v. State, No. E2002-00034-CCA-R3-PC,
2002 WL 31174214, at * 6 (Tenn. Crim. App. at Knoxville, Sept. 30, 2002); Crystal Rena Sturgill
v. State, No. E2002-00385-CCA-R3-PC, 2003 WL 239743, at * 4 (Tenn. Crim. App. at Knoxville,
Feb. 4, 2003). In Crystal Rena Sturgill, we were faced with a similar situation where she was
concerned about one defendant in particular. In Crystal Rena Sturgill we stated:

       Plea offers by the state may legitimately require that all codefendants agree before the
       offer is extended to any defendant, and such a contingency does not equate with a
       coerced guilty plea. See, e.g., Parham v. State, 885 S.W.2d 375 (Tenn. Crim. App.
       1994). In this respect, the fact that the petitioner’s concern for Dean Mullins played
       a part in her decision to plead guilty does not negate the validity of her plea. Many
       factors other than the facts may legitimately influence a decision to plead guilty, such
       as, reduction of stress on a defendant and his or her family, the removal of certain
       consequences, and reduction of actual exposure. See McMann v. Richardson, 397
       U.S. 759, 768-69, 90 S.Ct. 1441, 1447, 25 L.Ed.2d 763 (1970).


Crystal Rena Sturgill, 2003 WL 239743 at * 4.

        As in Crystal Rena Sturgill, the petitioner’s concern for Natasha Cornett and the other
defendants does not negate the validity of his plea. Although the petitioner was not eligible for the
death penalty, his decision to plea could have led to the lesser sentence of life with parole as opposed
to life without parole. It can be rightly assumed that he would not have received much sympathy



                                                 -13-
from a jury and most likely would have been sentenced to life without parole at the hands of a jury.
His chances were much greater of receiving the lesser sentence from the trial court instead of a jury.

        We conclude that the trial court’s denial of the petitioner’s motion to sever and the “package
deal” nature of the guilty plea did not affect the knowing, voluntary and intelligent entry of the
petitioner’s guilty plea.

                                       B. En Masse Allocution

        The petitioner also argues that the trial court’s en masse allocution at the guilty plea hearing
deprived him due process. We have already held in Joseph Lance Reisner v. State, No. E2002-
01112-CCA-R3-PC, 2003 WL 21492929 (Tenn. Crim. App. At Knoxville, Mar. 18, 2003), perm.
app. denied, (Tenn. Oct. 27 2003), that the en masse allocution in the case of these five co-
defendants was insufficient and did not meet the requirements of Boykin or State v. Neal, 810
S.W.2d 131 (Tenn. 1991), because “[t]he trial court did not receive individual, identified responses
to each question,” asked by the trial court. Reisner, 2003 WL 21492929 at *9.

       Having already determined that the guilty plea allocution was insufficient, we must now
decide whether this deficiency was harmless error and the plea was entered into voluntarily,
knowingly and intelligently. Reisner, 2003 WL 21492929 at *9 (citing Neal, 810 S.W.2d at 138.).

        We find sufficient evidence to show that the petitioner entered into his guilty plea knowingly,
intelligently and voluntarily. We initially point out that the petitioner’s allocution included an
important exchange with the trial court that the other co-defendants did not have. At the allocution,
he was questioned separately concerning his ability to read and write at the time. The following
exchange occurred:

               THE COURT:              Are you able to read and write?
               MR. BRYANT:             Yes.
               THE COURT:              Without any difficulty?
               MR. BRYANT:             I’ve got difficulties.
               THE COURT:              Okay, were you able to read and understand this waiver
       of rights and plea of guilty that you’ve signed without any difficulty?
               [TRIAL COUNSEL]: I read it . . . I read it in full to him, Your Honor.
               THE COURT:              You read it verbatim to him, [Trial counsel].
               [TRIAL COUNSEL]: Word for word.
               THE COURT:              And did you understand it, Mr. Bryant?
               MR. BRYANT:             Yes, sir.
               THE COURT:              Have any questions about it?
               MR. BRYANT:             No, sir.




                                                 -14-
        It is clear from the petitioner’s exchange with the trial court that he understood the guilty
plea. Although many of the constitutional questions were asked of the co-defendants as a group, the
trial court addressed the petitioner individually and asked if he understood the guilty plea. The trial
court did not do this with any of the other co-defendants.

        In addition to stating individually in open court that he understood the waiver of rights and
the plea of guilty, we must look to the other requirements for a valid guilty plea. As stated above,
a reviewing court must consider “the relative intelligence of the defendant; the degree of his
familiarity with criminal proceedings; whether he was represented by competent counsel and had the
opportunity to confer with counsel about the options available to him; the extent of advice from
counsel and the court concerning the charges against him; and the reasons for his decision to plead
guilty, including a desire to avoid a greater penalty that might result from a jury trial,” when
determining whether a plea was entered into knowingly, intelligently and voluntarily. Blankenship
v. State, 858 S.W.2d 897, 904 (Tenn. 1993).

        The petitioner had a seventh-grade education at the time of the guilty plea hearing. He has
since completed his G.E.D. while in prison. His I.Q. is somewhat below average, but he has proven
himself capable of completing the schoolwork necessary to complete a high school education.
Although he had two juvenile offenses in Kentucky, prior to the circumstances of this case, his
familiarity with the criminal justice system could only be described as limited.

        However, he did have the benefit of competent counsel. Trial counsel had been practicing
for twenty-five (25) years at the time of the post-conviction hearing. He was qualified to handle
death penalty cases under applicable state supreme court rules and at the time of his representation
of the petitioner, he had tried several death penalty cases. Trial counsel testified extensively as to
how he went over the plea offer with the petitioner and his parents and that he explained the plea
bargain and its consequences at that time. He stated that the petitioner had no questions about the
plea offer at that time. Trial counsel also testified that the petitioner stated that he wanted to plead
guilty so that no one else had to die. Trial counsel did not believe that this statement was an
overriding concern so that it would render his plea involuntary or less than knowingly and
intelligently entered. As noted earlier we are unaware of any law that requires guilty plea to be set
aside because it was entered by the defendant out of concern for his friends’ well-being.


       With regard to the petitioner’s guilty plea, the trial court found the following facts at the
conclusion of the post-conviction hearing:

                Attorney Jessee fully and completely explained the offer, the mechanics of
       a plea and all the possible consequences that could result therefrom. Petitioner
       understood that among other things, he would be pleading guilty to three (3) counts
       of first degree murder and that, although it was hoped he would get concurrent life
       sentences with parole eligibility in fifty one (51) years, he could receive life without
       parole sentences.


                                                 -15-
               Petitioner fully understood he would be waiving a jury trial and that he would
       be waiving all pretrial issues.
               Petitioner expressed a concern for the other defendants but said he wanted to
       take the offer and plead guilty.
               The assertion is made that force was used against co-defendants to get
       petitioner to plead guilty but nothing was ever introduced to prove what that meant
       or the effect of it.
               Jessee would not have allowed petitioner to plead guilty if there was any
       indication he did not have the capacity or if Jessee thought petitioner did not
       understand fully what he was doing.
               Petitioner’s parents were present when the plea discussions between Jessee
       and petitioner took place at the Greene County Detention Center. Petitioner
       expressed no reservations about the plea and neither did his parents.
               Petitioner had been held to be tried as an adult and the signature of the parents
       were not required on plea acceptance papers.
               The transcript of the allocution at the guilty plea shows every possible right
       and consequence of the plea was explained in great detail by the trial court. And was
       explained in language that could be understood by petitioner.
               Petitioner says he tuned out after about the third question and just answered
       whatever the other defendants did. Yet he says he “lied” in his answers.
               The allocution belies those assertions. Petitioner was addressed individually
       in key issues and made appropriate answers. He responded differently than other
       defendants when asked about his ability to read and write. He was addressed
       individually and answered that he was pleading guilty because he was guilty.
               Petitioner’s testimony at the sentencing hearing and at this hearing
       demonstates that he had the ability to understand and to be articulate. Except when
       esoteric language is used with him he demonstrates a comfortable ability to
       communicate. Even though his over all I.Q. has been measured at 85, he has earned
       a G.E.D. while incarcerated.
               The petitioner never questioned his plea or asked to withdraw it during the
       more than two (2) week interval between the plea and the sentencing hearing. No
       one in petitioner’s behalf ever presented an objection to the trial court concerning the
       plea.


       We conclude that these facts meet the requirements set out in Blankenship to meet the
requirements set out in Boykin. Therefore, we find that the petitioner entered into his plea
voluntarily, knowingly and intelligently, and the deficiencies of the en masse allocution were
harmless error.




                                                 -16-
                                              Apprendi

       The petitioner also argues that the charging instrument was defective and violative of due
process under the reasoning set forth in Jones v. United States, 526 U.S. 227 (1999) and Apprendi
v. New Jersey, 530 U.S. 466 (2000). He specifically states in his brief that “[b]ecause the
aggravating circumstances used to enhance the Petitioner’s sentence were not inventoried in the
charging instruments, the indictments are fatally flawed, and constitutionally infirm.”

        Generally, Apprendi requires that any aggravating factors used to increase a defendant’s
sentence be alleged in the indictment. Apprendi, 530 U.S. at 476. Two years after Apprendi, the
Supreme Court decided Ring v. Arizona, 536 U.S. 584 (2002). In Ring, the Supreme Court held that
Arizona’s capital sentencing scheme was unconstitutional because a judge, sitting without a jury,
was required “to find aggravating circumstances necessary for imposition of the death penalty.” Id.
at 609. The Supreme Court based this decision on its prior decision in Apprendi. In its application
of Apprendi in Ring, the Supreme Court found that the application of the aggravating circumstances
to capital sentencing in Arizona were the functional equivalent of an element of a greater offense.
Ring, 536 U.S. at 609.

         Our supreme court stated in State v. Dellinger, 79 S.W.3d 458 (Tenn. 2002), that Apprendi
does not apply to the Tennessee capital sentencing scheme. 79 S.W.3d at 466-67. This Court has
stated on more than one occasion that Ring does not affect the supreme court’s decision. See e.g.,
State v. Robert Faulkner, No. W2001-02614-CCA-R3-DD, 2003 WL 22220341, at *29 (Tenn. Crim.
App. at Jackson, Sept. 26, 2003); State v. Gdongalay P. Berry, No. M2001-02023-CCA-R3-DD,
2003 WL 1855099, at *5 (Tenn. Crim. App. at Nashville, Apr. 10, 2003); State v. Richard Odom,
No. W2000-02301-CCA-R3-DD, 2002 WL 31322532, at *13 n.1 (Tenn. Crim. App. at Jackson, Oct.
15, 2002). These cases from our Court rely on Footnote 6 from the Ring opinion which states, “[o]f
the 38 States with capital punishment, 29 generally commit sentencing decisions to juries. See . .
. Tenn. Code Ann. § 39-13-204.” Ring, 536 U.S. at 608, n.6. As we have previously stated, because
sentencing decisions in capital cases are submitted to the jury instead of decided by a trial judge the
Supreme Court’s decision in Ring does not affect the Tennessee Supreme Court’s holding in
Dellinger. Robert Faulkner, 2003 WL 22220341 at *29; Gdongalay P. Berry, 2003 WL 1855099 at
*5; Richard Odom, 2002 WL 31322532 at *13 n.1.

       In Dellinger, our supreme court held that principles announced in Apprendi do not apply to
our capital sentencing scheme. 79 S.W.3d at 467. The supreme court stated the following reasons
why Apprendi does not apply to the Tennessee capital sentencing scheme:

       1.      The specific aggravating factor used to impose the death penalty in this case
       was a prior conviction. The Apprendi holding applies to enhancement factors other
       than prior convictions. [Apprendi, 530 U.S.]at 476, 120 S. Ct. 2348. The aggravator
       relied upon by the State here is therefore specifically excluded under Apprendi.
       2.      The death penalty is within the statutory range of punishment prescribed by
       the legislature for first degree murder. Tenn. Code Ann. § 39-13-202(c)(1). The


                                                 -17-
       Apprendi holding applies only to enhancement factors used to impose a sentence
       above the statutory maximum. Apprendi, 530 U.S. at 481, 120 S.Ct. 2348. It is on
       this basis that the Court in Apprendi addressed and rejected the concern that the
       principles governing its decision would invalidate state capital sentencing procedures
       requiring judges to find aggravating factors before imposing the death penalty. Id.
       at 496-97, 120 S.Ct. 2348. The Court noted that such a sentencing procedure does
       not allow a judge to determine the existence of a factor making the crime a capital
       offense. Id. at 497, 120 S.Ct. 2348. Instead, the judge is called upon to decide
       whether the death penalty, the maximum penalty allowable under the capital statute,
       should be imposed. Id.
       3.      District attorneys in Tennessee are required to notify capital defendants no
       less than thirty days before trial of the intent to seek the death penalty and must
       specify the aggravating circumstances upon which the State intends to rely during
       sentencing. Tenn. R. Crim. P. 12.3(b). Rule 12.3(b) therefore satisfies the
       requirements of due process and notice. See State v. Golphin, 352 N.C. 364, 395-97,
       533 S.E.2d 168 (2000) (statute setting forth the aggravating circumstances the jury
       may consider provides sufficient notice to satisfy the constitutional requirements of
       due process).
       4.      Tennessee’s capital sentencing procedure requires that a jury make findings
       regarding the statutory aggravating circumstances. Tenn. Code Ann. § 39-13-
       204(f)(1), (I). The Apprendi holding applies only to sentencing procedures under
       which judges sentence the defendants. Apprendi, 530 U.S. at 476, 120 S. Ct. 2348.
       5.      Tennessee’s capital sentencing procedure requires that the jury find any
       statutory aggravating circumstance beyond a reasonable doubt. Tenn. Code Ann. §
       39-13-204(f)(1), (I). The Tennessee statutes therefore comply with the “beyond a
       reasonable doubt” standard required by Apprendi. Apprendi, 530 U.S. at 476, 120
       S. Ct. 2348.


Dellinger, 79 S.W.3d at 466-67.

        As stated above, our supreme court has held that Apprendi is not applicable to capital
sentencing cases in Tennessee. It has also been decided that the United States Supreme Court’s
decision in Ring does not affect this conclusion. Therefore, the petitioner’s argument that his
indictment is unconstitutional under Apprendi must fail. In addition, we point out that the petitioner
pled guilty and as part of his plea agreement agreed to be sentenced by the trial judge. By entering
into this agreement he waived his right to have a jury determine his sentence.

       For the reasons stated above, we cannot conclude that the petitioner’s due process rights were
violated due to the lack of aggravating factors in his indictment. Therefore, this issue is without
merit.




                                                -18-
                       Post-Conviction Proceedings Issues - Trial Counsel

        The petitioner argues several issues concerning the post-conviction proceedings. He argues
that the trial court erred in refusing to allow post-conviction counsel: (1) to review trial counsel’s
time records in connection with the work he performed in the petitioner’s case; (2) the opportunity
to review trial counsel’s disciplinary records from the Tennessee Board of Professional
Responsibility; and (3) to depose and discover trial counsel in connection with his work on behalf
of the petitioner.

        In a post-conviction case, discovery is governed by Tennessee Code Annotated section 40-
30-209(b) and Supreme Court Rule 28, section 6(B)(3)(c) and section 6(C)(7). The statute provides
that in a post-conviction proceeding discovery is only available pursuant to Tennessee Rule of
Criminal Procedure 16. The first of the court rules, just mentioned, directs the trial court upon a
finding that the post-conviction petition contains a colorable claim to order, inter alia, disclosure by
the State “of all that is required to be disclosed under Rule 16 of the Tennessee Rules of Criminal
Procedure, to the extent relevant to the grounds alleged in the petition, and any other disclosure
required by the state or federal constitution.” Rule 28, section 6(C)(7) directs the State to comply
with the court’s order to permit discovery under Rule 16 of the Tennessee Rules of Criminal
Procedure.

       Rule 16 of the Tennessee Rules of Criminal Procedure does not address depositions.
Depositions are addressed in Rule 15 of the Tennessee Rules of Criminal Procedure. Because
depositions are not included in the rule referenced in Tennessee Code Annotated section 40-30-
209(b), we can only conclude that depositions are not allowed as discovery for post-conviction
proceedings. Even if they were allowed for post-conviction proceedings, it would not have been
necessary in this case because trial counsel was present at the post-conviction proceeding and was
examined by the petitioner’s post-conviction counsel.

       The only possibly relevant portion of Rule 16 is found at Rule 16 (a)(1)(C). Rule 16(a)(1)(A)
addresses statements made by the defendant and Rule 16(a)(1)(B) addresses the defendant’s prior
record. The relevant portion of Rule 16 reads as follows:
       (a) Disclosure of Evidence by the State
       (1) Information Subject to Disclosure
               (A) Statement of Defendant. . . .
               (B) Defendant’s Prior Record. . . .
               (C) Documents and Tangible Objects. Upon request of the defendant, the
       State shall permit the defendant to inspect and copy or photograph books, papers,
       documents, photographs, tangible objects, buildings or places, or copies or portions
       thereof, which are within the possession, custody or control of the State, and which
       are material to the preparation of the defendant’s defense or are intended for use by
       the State as evidence in chief at the trial, or were obtained from or belong to the
       defendant.



                                                 -19-
Tenn. R. Crim. Pro. 16(a)(1) (emphasis added).

        Clearly, the trial counsel’s time records are not in the control and custody of the State, nor
were they to be used in the State’s case. Therefore, this information is not discoverable under Rule
16. As for trial counsel’s disciplinary records, they were not in the possession of the district attorney,
but they could be considered to be in the possession of the State because the Board of Professional
Responsibility is established by Rule 9 of the Rules of the Supreme Court of Tennessee.

       The more important question is whether trial counsel’s disciplinary records should be
considered relevant under Rule 16. In State v. Thomas Dee Huskey, No. E1999-00438-CCA-R3-
CD, 2002 WL 1400059 (Tenn. Crim. App. at Knoxville, June 28, 2002), this Court interpreted the
meaning of “material” in Rule 16 of the Tennessee Rules of Criminal Procedure. In Thomas Dee
Huskey, the defendant urged the Court to interpret the term “material” relying on Rule 26.02(1) of
the Tennessee Rules of Civil Procedure. Thomas Dee Huskey, 2002 WL 1400059 at * 59. Our
Court instead chose to turn to Rule 16(a) of the Federal Rules of Criminal Procedure. We stated:

        In determining the proper standard, we believe that it is appropriate to refer to federal
        authority interpreting Rule 16(a), Fed. R. Crim. P., because our Rule 16 conforms
        with and was greatly derived from its federal counterpart. See State v. Hicks, 618
        S.W.2d 510, 514 (Tenn. Crim. App. 1981). “‘Materiality means more than that the
        evidence in question bears some abstract logical relationship to the issues in the case
        . . . . There must be some indication that the pretrial disclosure of the disputed
        evidence would have enabled the defendant significantly to alter the quantum of
        proof in his favor.’” United States v. Buckley, 586 F.2d 498, 506 (5th Cir. 1978)
        (quoting United States v. Ross, 511 F.2d 757, 762-63 (5th Cir. 1975)) . . . . This court
        has previously defined the phrase “material to the preparation of the defendant’s
        defense” using this definition: a tangible object under Rule 16(a)(1)(C) is material
        “‘if there is an strong indication that [the evidence] will play an important role in
        uncovering admissible evidence, aiding witness preparation, corroborating testimony
        or assisting impeachment and rebuttal.’” State v. Hershel Clark, No. 02C01-9112-
        CR-00273, Shelby County, slip. op. at 12 (Tenn. Crim. App. June 2, 1993) . . . .


Thomas Dee Huskey, 2002 WL 1400059 at * 59-60. We fail to see how trial counsel’s disciplinary
records would significantly alter the proof in his favor. If trial counsel did have some unfavorable
reports in his record, their existence would not prove that he acted ineffectively in the petitioner’s
case. Because trial counsel’s disciplinary records do not meet the requirement of materiality under
Rule 16, the trial court did not err when it disallowed this discovery in the post-conviction
proceeding. In addition to being immaterial, an attorney’s disciplinary records are confidential under
Rule 9, Section 25 of the Rules of the Supreme Court of the State of Tennessee.

        Therefore, these issues are without merit.



                                                  -20-
                          Post-Conviction Proceedings Issues -Witness

        The petitioner also argues that the trial court erred at the post-conviction proceeding when
it denied the petitioner’s motion for funds to retain an expert criminal defense witness to testify on
the petitioner’s behalf. Under Rule 28 of the Rules of the Supreme Court, which addresses Post-
conviction procedure, “[U]pon motion, in capital cases involving indigent petitioners, the court may
authorize expenditure of funds for experts, investigation, or similar services.” Tenn. Sup. Ct. R. 28,
§ 6(B)(8). “The State is not required to provide expert assistance to indigent non-capital post-
conviction petitioners.” Davis v. State, 912 S.W.2d 689, 696-97 (Tenn. 1995).

        The petitioner argues that even though the petitioner was not eligible for the death penalty,
this appeal should be considered a capital case because his co-defendants were. He argues the
judiciary system has created a situation where the petitioner’s case is a capital case, because the trial
court and this Court did not allow for a severance.

        We disagree with the petitioner’s assessment. The petitioner’s case does not fall within the
definition of a capital case because the petitioner, as a juvenile offender, was not eligible for the
death penalty and he pleaded guilty and was sentenced to life without parole, as were his death
eligible co-defendants. There is no interpretation that could make his case a capital case when
neither he nor his co-defendants received the death penalty.

        Therefore, this issue is without merit.

                                             Other Issues

        The petitioner also presents several other issues: (1) the trial court erred in refusing to allow
Professor Daniel Foley to testify concerning his work in extrapolating data from Felony Judgments
in Tennessee so that Post-Conviction Counsel could attempt to prove that the trial judge was not the
ideal jurist to hear sentencing, in lieu of a jury; (2) the petitioner was denied Due Process of Law in
view of the fact that the Greene County Juvenile Court was presided over by a non-lawyer judge; (3)
the hearing officer in the Juvenile Court was improperly designated “Judge” in contravention of Rule
24 of the Tennessee Rules of Juvenile Procedure; (4) the Court of Criminal Appeals violated the
petitioner’s right to a fair appellate tribunal by refusing to reverse the trial court’s order, which
overruled the petitioner’s Motion to Sever; (5) the Court of Criminal Appeals violated the
petitioner’s right to a thorough review of sentencing as reflected by the brevity of the petitioner’s
portion of the opinion; and (6) the Tennessee Supreme Court denied the petitioner his rights in
refusing to accept review of the Tennessee Court of Criminal Appeals’ judgment.

        Issues that are not supported by argument, citation to authorities, or appropriate references
to the record will be treated as waived by this Court. Tenn. Ct. Crim. App. R. 10.

       In a post-conviction proceeding, “[a] ground for relief is waived if the petitioner personally
or through an attorney failed to present it for determination in any proceeding before a court of


                                                  -21-
competent jurisdiction in which the ground could have been presented unless” the claim is based
upon a newly recognized constitutional right with retroactive application or the ground was not
presented as the result of state action in violation of the federal or state constitution. Tenn. Code
Ann. § 40-30-206(g); see State v. Benson, 973 S.W.2d 202, 208 (Tenn. Crim. App. 1998).



                                            Expert Witness

        The petitioner argues that he should have been allowed to present the testimony of Professor
Daniel Foley concerning his research which would show that the trial judge was the least lenient
sentencing judge in Tennessee. Post-conviction counsel wanted to use this information to show that
trial counsel was ineffective in allowing the petitioner to waive jury sentencing.

        The petitioner’s brief merely states what Professor Foley’s report states, that the trial judge
appears to be Tennessee’s toughest sentencing judge. There is no argument as to why the trial court
erred in disallowing this evidence at the post-conviction hearing. There is also no authority to
support the petitioner’s position that this testimony should have been allowed in the post-conviction
hearing. The petitioner asks us “to review Professor Foley’s work to determine whether he should
have been allowed to testify.” Because there is no argument or authority to support this issue, we
find that this issue is waived.

        Even if this issue was not waived, the petitioner would still be unsuccessful on it. It is in the
trial court’s discretion to determine the admissibility of expert testimony. State v. Ballard, 855
S.W.2d 557, 562 (Tenn. 1993). We see no abuse of this discretion by the trial court.

         Also, the petitioner states that he intended to use this information to prove that trial counsel
was ineffective in allowing the petitioner to be sentenced by the trial court instead of a jury. The
issue of trial counsel allowing the petitioner to waive jury sentencing was addressed above. We
found that trial counsel did not offer ineffective assistance of counsel in this regard. We also stated
that it was required under the petitioner’s guilty plea that he be sentenced by the trial court. The
petitioner had the choice to plead guilty and be sentenced by the trial court or to go to trial.

        Based on the above, we conclude that this issue is without merit.

                                      Juvenile Proceeding Issues

        The petitioner also argues that his due process rights were violated in the juvenile
proceedings because the juvenile court was presided over by a non-lawyer judge and the hearing
officer was improperly designated “Judge.” In a post-conviction proceeding, “[a] ground for relief
is waived if the petitioner personally or through an attorney failed to present it for determination in
any proceeding before a court of competent jurisdiction in which the ground could have been
presented unless” the claim is based upon a newly recognized constitutional right with retroactive


                                                  -22-
application or the ground was not presented as the result of state action in violation of the federal or
state constitution. Tenn. Code Ann. § 40-30-206(g); see State v. Benson, 973 S.W.2d 202, 208
(Tenn. Crim. App. 1998).

       This issue does not fall within these parameters. Therefore, it is waived.



                      Court of Criminal Appeals and Supreme Court Actions

        The petitioner argues that this Court and the Tennessee Supreme Court violated the
petitioner’s due process rights at various points in his case history. First, the petitioner argues that
trial counsel failed to argue that any plea negotiations would be “tainted” because the juvenile
defendants were ineligible for the death penalty. The petitioner argues that trial counsel should have
brought this up in his Rule 10 Appeal. He then states, “Is the fault to be assessed against the attorney
for not recognizing that the joinder would skew plea negotiations, or with this Court for not
recognizing these probabilities, and raising them sua sponte? Or with the Supreme Court for failing
to forecast the result, which was certain to pass without the severance?”

        He then goes on to argue that this Court violated the petitioner’s right to a thorough review
of sentencing as reflected by the brevity of this section in this Court’s opinion on direct appeal. He
“urges this Court to engage in brutal self-assessment and to declare its own appellate yield to be
substandard. The flaw of the opinion lies, not so much in what was said, but, rather, in what was left
unsaid.”

       We conclude that both of these issues are waived. The petitioner has not cited any authority
to support either of these ideas. He has not cited one authority to support his argument that this
Court has violated his rights due to its alleged lack of review.

        The petitioner also argues that the supreme court violated “his rights” by refusing to accept
review of this Court’s judgment. The petitioner has not cited any authority to support this argument.
He has not included any authority to support his argument that the supreme court can violate an
individual’s rights by refusing to accept review of a decision of this Court. We conclude that this
issue is also waived.

        For the above reasons, we conclude that the issues regarding the violation of the petitioner’s
rights by the Tennessee Court of Criminal Appeals and the Tennessee Supreme Court are without
merit.




                                                 -23-
                                         Cumulative Error


The petitioner’s final issue is that due to the individual deprivations of due process experienced by
the petitioner through the agencies of ineffective assistance of counsel, the Juvenile Court’s failures,
forensic psychiatric and psychological failures, the trial court’s refusal to sever the juveniles,
improper allocution, ineffective interlocutory appeals, and appeals from sentencing, and the minimal
treatment of the case in the appellate courts, created a mammoth failure on the part of the Tennessee
Judicial Branch.

       We have addressed all the petitioner’s issues in the above opinion. We have concluded that
there was no error in the majority of his complaints. Therefore, we find this issue to be without
merit.

                                             Conclusion

       For the above reasons, we affirm the decision of the trial court to deny the petition for post-
conviction relief.




                                               ___________________________________
                                               JERRY L. SMITH, JUDGE




                                                 -24-